                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


SAFET DEARI,

                      Plaintiff,
                                                      Case No.
       v.

CLIENT SERVICES INC.,

                      Defendant.


                                   NOTICE OF REMOVAL


       Defendant, Client Services Inc. (“Defendant”), by its attorneys, von Briesen & Roper,

s.c., hereby gives notice of the removal of this civil action from the Circuit Court of Kenosha

County, Wisconsin, to the United States District Court for the Eastern District of Wisconsin.

This Notice of Removal is filed pursuant to 28 U.S.C. §§ 1441(a), 1446, and 1453. As grounds

for removal, defendant states as follows:

       1.      Plaintiff Safet Deari (“Plaintiff”) filed his Complaint on March 19, 2021, in the

Circuit Court of Kenosha County, State of Wisconsin located at the Kenosha County

Courthouse, 912 56th Street, Kenosha, WI 53140. The case was assigned Case No. 21-CV-237.

       2.      This is a civil action based on Plaintiff’s contentions that Defendant has violated

the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).

       3.      Removal is proper because this case involves a federal question – alleged

violations of the FDCPA. Therefore, the entire suit is removable under 28 U.S.C. § 1441(a).

       4.      Removal is timely pursuant to 28 U.S.C. § 1446(b) because Defendant has filed

this Notice of Removal within 30 days of receipt of Plaintiff’s Complaint. Plaintiff served a copy

of the Complaint upon Defendant on April 7, 2021.



                                          1
            Case 2:21-cv-00559-NJ Filed 04/30/21 Page 1 of 3 Document 1
       5.      Venue is proper in this district under 28 U.S.C. § 1441(a) because the state court

where the suit has been pending is located in this district.

       6.      Removal is timely pursuant to 28 U.S.C. § 1441(b) because defendant has filed its

Notice of Removal within 30 days of receipt of plaintiff’s state-court complaint which was

served on April 8, 2021. Attached hereto as Exhibit A is a copy of defendant’s Acceptance of

Service.

       7.      Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, orders and other

papers filed in this action and obtained by Defendant are attached hereto and marked as

composite Exhibit B and incorporated herein by reference.

       8.      Notice of this removal will be promptly filed with the Circuit Court of Kenosha

County, State of Wisconsin and be served on all adverse parties.

       9.      Pursuant to 28 U.S.C. § 1446(d), defendant has given written notice of the filing

of this Notice of Removal to plaintiff and will file a copy of this Notice of Removal with the

Clerk of the Circuit Court of Kenosha County, Wisconsin. A copy of the Notice of Filing of

Removal to be filed in the Circuit Court of Kenosha County, Wisconsin is attached as Exhibit C.

A file-stamped copy of the Notice of Filing of Removal filed by defendant in the Circuit Court of

Kenosha County, Wisconsin will be filed with this Court when received by defendant.

       10.     Plaintiff requested a jury trial in state court.

       11.     By filing this Removal, defendant does not waive any rights, defenses, claims or

arguments.

       WHEREFORE, this Court has jurisdiction pursuant to 28 U.S.C. § 1331, based on the

federal questions presented in plaintiff’s complaint, and removal pursuant to 28 U.S.C.

§§ 1441(a), 1446, and 1453 is appropriate.




                                           2
             Case 2:21-cv-00559-NJ Filed 04/30/21 Page 2 of 3 Document 1
             For the above reasons Defendant requests that this Court assume full jurisdiction over the

proceeding as provided by law.


             Dated this 30th day of April, 2021.

                                                   von BRIESEN & ROPER, s.c.
                                                   Attorneys for Defendant, Client Services Inc.

                                                   By: Electronically signed by Terry E. Johnson
                                                          Terry E. Johnson, SBN 1016704
                                                          Kevin M. Fetherston, SBN 1084716

P.O. ADDRESS:
411 E. Wisconsin Avenue, Suite 1000
Milwaukee, WI 53202
(414) 221-6605 Phone
(414) 249-2604 Fax
tjohnson@vonbriesen.com
kfetherston@vonbriesen.com

Of Counsel
Robbie Malone
Eugene Xerxes Martin, IV
MALONE AND MARTIN PLLC
Northpark Central, Suite 1850
8750 North Central Expressway
Dallas, TX 75231
(214) 346-2630 Phone
(214) 346-2631 Fax
rmalone@mamlaw.com
xmartin@mamlaw.com

36313673_1




                                              3
                Case 2:21-cv-00559-NJ Filed 04/30/21 Page 3 of 3 Document 1
